In a letter dated March 9, 2005, addressed to the Clerk of the Appellate Courts, respondent Harry L. Felker of Topeka, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2004 Kan. Ct. R. Annot. 296).
At the time the respondent surrendered his license, a panel hearing was pending on a formal complaint in accordance with Supreme Court Rule 211 (2004 Kan. Ct. R. Annot. 275). The formal complaint concerned allegations of misconduct that he violated Kansas election statutes by accepting improper campaign donations and attempting to conceal those contributions.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Harry L. Felker be disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Harry L. Felker from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that tills order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent fordiwith shall comply with Supreme Court Rule 218 (2004 Kan. Ct. R. Annot. 301).
Dated this 11th day of March, 2005.